LACOMBE, Circuit Judge.
The impression produced by repeated study of the affidavits is that the change made by defendants in *562their original infringing machines was colorable; being so arranged that the brushes could readily be adjusted in practice so as to brush the fur down, .as well as across. Moreover, the court is strongly inclined to believe that they have been so adjusted in practice. Nevertheless, strong impressions are not sufficient warrant for holding a person in contempt, when such holding would involve his imprisonment. Against the sworn denials of the defendants, uncontradicted by any testimony from the room in which the machines have been actually used, the circumstantial evidence secured upon the inspection of November 21st is not sufficient to support a finding that defendants have disobeyed the order of the court.
Motion denied.